
	
		I
		112th CONGRESS
		1st Session
		H. R. 1271
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income amounts received on the sale of animals which are raised and
		  sold as part of an educational program.
	
	
		1.Short titleThis Act may be cited as the
			 Agriculture Education Freedom
			 Act.
		2.Exclusion from
			 gross income for amounts received on sale of animals which are raised and sold
			 as part of educational program
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139D the following
			 new section:
				
					139E.Proceeds of
				sale of animals raised and sold as part of educational programIn the case of an individual, gross income
				shall not include any gain from the sale of any animal which is raised and sold
				by such individual as part of such individual’s participation in—
						(1)the 4–H program
				under the Cooperative State Research, Education, and Extension Service of the
				Department of Agriculture,
						(2)the Future Farmers
				of America,
						(3)any program of an
				organization described in section 501(c) and exempt from tax under section
				501(a) which is similar to such 4–H program or the Future Farmers of America,
				or
						(4)any program of an
				educational organization described in section
				170(b)(1)(A)(ii).
						.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139D the following new
			 item:
				
					
						Sec. 139E. Proceeds of sale of animals raised and sold as part
				of educational
				program.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to sales in
			 taxable years ending after the date of the enactment of this Act.
			
